Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This application is a continuation of 15918898 (filed 03/12/2018, now U.S. Patent #10904148).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 line 8, “5-tuple” should be defined as to what it stands for or what it is.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Dunbar et al. (US 20120008528 A1, hereinafter Dunbar, as cited in the IDS filed), in view of Edwards et al. (US 20100107162 A1, hereinafter Edwards, as cited in the IDS filed).

Regarding claim 1, Dunbar teaches a method for a hypervisor to implement flow-based local egress in a multisite datacenter, the method comprising (in general, see fig. 29 and corresponding paragraphs 187-194):
determining whether a first data packet of a first data flow has been received; in response to determining that the first data packet of the first data flow has been received: determining a first media access control (MAC) address of a first local gateway in a first site of a multisite datacenter that originated the first data flow (see at least para. 187-193, in particular, para. 193, e.g. step 2906-2907, HV A MAC, etc.);
storing the MAC address of the first local gateway and a first 5-tuple for the first data flow (see at least para. 193-194, e.g. HV B learns and maintains the mappings);

Dunbar differs from the claim, in that, it does not specifically disclose replacing … a MAC address of another local gateway with the first MAC address of the first local gateway; which is well known in the art and commonly used for enabling switches on physical network to be simpler and making it easier to handle large numbers of VMs.
Edwards, for example, from the similar field of endeavor, teaches a similar or known mechanism of replacing … a MAC address of another local gateway with the first MAC address of the first local gateway (in general, see fig. 7 and corresponding para. 59-71, in particular, see the example shown on para. 68-71, e.g. Address Rewrite; there are additional figures and paragraphs, such as figures 11-12, give relevant details); which would have been obvious before the effective filing date of the claimed invention to and can be easily adopted by a person having ordinary skill in the art to incorporate Edwards into the method of Dunbar for enabling switches on physical network to be simpler and making it easier to handle large numbers of VMs.

Conclusion
The following prior arts are all cited to show systems which are considered pertinent to the claimed invention. 
See form PTO-892 for detail.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEE LAM whose telephone number is 571-270-7577.  The examiner can normally be reached on Mon-Fri 8am-5pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YEE F LAM/Primary Examiner, Art Unit 2465